Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 11 and 20, specifically claim 1 recites "determining a personalization feature associated with the user”. This limitation could be reasonably and practically performed by the human mind, for instance based personal knowledge of a user (i.e. friend or family member) able to associate a personal attribute such as likes based on a search query, such as searching for a movie to watch. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
At step 2A, prong two, the claim recites “training a sequence to sequence machine learning model…”, “detecting a search request submitted by a user…” and “generating search results…”, “providing the set of word embedding and the personalization features to an encoder…”, “including the search query suggestion, together…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 11 and Claim 20 further recite “learning model”, “on-line communication network system”, “a memory and a processor”, “a machine-readable non-transitory storage medium”, “a non-transitory computer readable storage medium”, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims 1, 11 and 20   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements utilizing machine learning technology and other generic recitations are generally linking the use of judicial exception to a particular technological environment or field of use therefore is insignificant extra-solution activity. Furthermore, data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

causing presentation of the search results user interface on a display device of the user” (claim 2), “providing, as input to the sequence to sequence machine learning model, the set of word embeddings and the personalization feature, comprises prepending the personalization feature to each word embedding from the set of word embeddings” (claim 3), “wherein the providing, as input to the sequence to sequence machine learning model, the set of word embeddings and the personalization feature, comprises adding the personalization feature into the set of word embeddings” (claim 4), “generating an expanded data set for training the sequence to sequence machine learning model by adding the personalization feature to the historical data associated with searches in the on-line communication network system” (claim 5), “training the sequence to sequence machine learning model on the expanded data set” (claim 6), “wherein the personalization feature is derived from a member characteristic obtained from a member profile that represents the user in the online communication network system” (claim 7), “wherein the member characteristic obtained from the member profile is an industry identification, a skill, or a professional title” (claim 8), “wherein the personalization feature represents a language derived from an interface provided by a computer system of the user” (claim 9), “detecting a selection of a suggestion from the suggested queries presented on the display device of the user; and processing the selected suggestion to produce a further set of search results to be presented to the user” (claim 10)  The dependent claims recite, additional abstract idea and/or additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 11-20 are similar to claims 1-10 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

With respect to moving the prosecution forward, moving the limitations from claim 3 into the independent claims would overcome the abstract idea 101 rejection.

Allowable Subject Matter
Claims 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-12 and 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Wakankar et al. (US 2019/0018884) further in view of Kempf et al. (US 2020/0349180)

1. Wakankar  teaches, A computer implemented method comprising:
training a sequence to sequence machine learning model using historical data associated with searches in an on-line communication network system (Paragraph 19 – teaches a search system that processes input typed into search box and generating suggested queries from user’s selection, (i.e. seq2seq learning model), Paragraph 27 – teaches a smart typeahead system configured to rank and blend the typeahead suggestions utilizing personal ranking model);
detecting a search request submitted by a user via a user interface provided by the on-line communication network system, the search request comprising a set of word embeddings (Paragraphs 20 and 21 – teaches generating smart typeahead suggestions  (word embeddings)  based FST (valid suggestions (strings), i.e. set of word embedding) generated from user request);
determining a personalization feature associated with the user (Paragraph 27– teaches a smart personalized ranking model);
generating search results based on the search request (Paragraph 33 –results generator 270 process query corresponding to the selection);
providing the set of word embeddings and the personalization feature to an encoder of the sequence to sequence machine learning model as input and, in parallel with the generating of the search results, generating a personalized search query suggestion for the user by executing the (Paragraphs 20, 21 and 27 – teaches the creation of FST which are produced in parallel,  and then they are merged and blended to create candidate typehead and then combined with personalized features to generate personal ranking model);
including the search query suggestion, together with the search results generated based on the search request submitted by the user, into a search results user interface for presentation on a display device of the user (Paragraph 27 and33 – teaches generating and presenting results).
Walankar explicitly does not teach a set of word embeddings.
However, Kempf teaches, a set of word embeddings (Paragraph 69 – teaches a embedding for input array including one or more words).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Wakankar’s invention to incorporate the teaching of embedding words as taught by Kempf, because both Walankar and Kemfp are in the same field of endeavor of processing queries by generating query suggestions and by allowing for parsing and generating keywords based on the parsed query would allow for further enhancement to generating additional keywords (Paragraph 28, Kempf). 

2. Walankar/Kemfp teaches, The method of claim 1, comprising causing presentation of the search results user interface on a display device of the user (Paragraph 33 – teaches results generator 270 to generate and display results, Walankar).

4. Walankar/Kemfp teaches, The method of claim 1, wherein the providing, as input to the sequence to sequence machine learning model, the set of word embeddings and the (Paragraphs 20, 21 and 27 – teaches the creation of FST which are produced in parallel,  and then they are merged and blended to create candidate typehead and then combined with personalized features to generate personal ranking model, Walankar).

5. Walankar/Kemfp teaches, The method of claim 1, comprising generating an expanded data set for training the sequence to sequence machine learning model by adding the personalization feature to the historical data associated with searches in the on-line communication network system  (Paragraphs 20, 21 and 27 – teaches the creation of FST which are produced in parallel,  and then they are merged and blended to create candidate typehead and then combined with personalized features to generate personal ranking model, such as historical data, Walankar, and Paragraph 28 – teaches parsing and expanding words from search query, Kemfp).

6. Walankar/Kemfp teaches, The method of claim 5, comprising training the sequence to sequence machine learning model on the expanded data set (Paragraphs 20, 21 and 27 – teaches the creation of FST which are produced in parallel,  and then they are merged and blended to create candidate typehead and then combined with personalized features to generate personal ranking model, such as historical data, Walankar, and Paragraph 28 – teaches parsing and expanding words from search query, Kemfp).

7. Walankar/Kemfp teaches, The method of claim 1, wherein the personalization feature is derived from a member characteristic obtained from a member profile that represents the user in the online communication network system (Paragraphs 20, 21 and 27 – teaches the creation of FST which are produced in parallel,  and then they are merged and blended to create candidate typehead and then combined with personalized features to generate personal ranking model, , Walankar)

8. Walankar/Kemfp teaches, The method of claim 7, wherein the member characteristic obtained from the member profile is an industry identification, a skill, or a professional title (Paragraphs 20, 21 and 27 – teaches the creation of FST which are produced in parallel,  and then they are merged and blended to create candidate typehead and then combined with personalized features to generate personal ranking model, Walankar)

9. Walankar/Kemfp teaches, The method of claim 1, wherein the personalization feature represents a language derived from an interface provided by a computer system of the user (Abstract – system configured to use FST to examine an input string submitted by the user and generating typeahed, Wakankar).

10. Walankar/Kemfp teaches, The method of claim 1, comprising:
detecting a selection of a suggestion from the suggested queries presented on the display device of the user; and processing the selected suggestion to produce a further set of search results to be presented to the user (Fig 5 – teaches suggested queries, Paragraph 33 – search results based on the query selection, Walankar).

Claims 11 and 20 are similar to claim 1 hence rejected similarly.
Claims 12-19 are similar to claims 2-9 respectively, hence rejected similarly

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159